Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the network being an open cellular network comprising a periodic three-dimensional structure wherein an array of geometric structures form walls around openings (as recited in claims 1 and 15) and the open cellular network comprises a honeycomb cellular geometry (as recited in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 15, it is not definite what is meant by the network being an open cellular network comprising a periodic three-dimensional structure wherein an array of geometric structures form walls around openings. It is not definite how the network being is open cellular network which comprises a periodic three-dimensional structure wherein an array of geometric structures form walls around openings. It is not definite what is meant structurally by the recitation that the network is an open cellular network comprising a periodic three-dimensional structure wherein an array of geometric structures form walls around openings or how the open cellular network, periodic three-dimensional structure, array of geometric structures, walls and openings are structured, connected and/or interrelated. In addition, in claim 10, the recitation of the open cellular network comprises a honeycomb cellular geometry is not definite. It is not definite how this recitation is to be interpreted in view of the amendment to claim 1 or how the open cellular network comprising a honeycomb cellular geometry is structured, connected and/or interrelated with regard to the network being an open cellular network comprising a periodic three-dimensional structure wherein an array of geometric structures form walls around openings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150351160 A1 to Phan et al. (“Phan”) in view of US 20150289366 A1 to Frey et al. (“Frey”).
Phan discloses:
Regarding claim 1, as best understood: 
a network of electrically conductive layers (e.g., electric heating layer 3 is a layer system that contains, for example, three electrically conductive silver layers that are separated from each other by dielectric layers per para 96) comprising a plurality of polymeric resistive layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53), the network comprising a periodic three-dimensional structure wherein an array of geometric structures form walls (e.g., segments 10.1, 10.1′, 10.2, 10.2′) around openings (e.g., openings between segments 10.1, 10.1′, 10.2, 10.2′) (e.g., Fig. 1A-1C and para 30-32, 47-48, 53, 58, 96, 102, 106, 108, 110), wherein 
the polymeric resistive layers have a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square (e.g., Fig. 1A-1C and para 48, 53, 96, 110); and 
two or more electrodes (e.g., feed lines 7, bus bars 5.1, 5.2 and 5.3) in contact with the network of electrically conductive layers, wherein the array of electrodes electrically connects the heating element to a power source (e.g., voltage source 14) (e.g., Fig. 1A-1C and para 96-100);
Regarding claim 2, as best understood: the polymeric resistive layers comprise a first polymeric dielectric material (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 3, as best understood: the first polymeric dielectric material comprises a polyimide (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 4, as best understood: the polymeric resistive layers further comprise electrically conductive filler (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 5, as best understood: the electrically conductive layers further comprise a plurality of polymeric dielectric layers (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) in contact with the plurality of polymeric resistive layers (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 6, as best understood: the polymeric dielectric layers comprise a second polymeric dielectric material (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 7, as best understood: the second polymeric dielectric material comprises a polyimide (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 8, as best understood: the two or more electrodes comprise an electrically conductive paste or a metal (e.g., para 4, 29, 71, 27);
Regarding claim 11, as best understood: the electrically conductive layers further comprise one or more vias (e.g., connecting cable 13, contact strip disclosed in para 106) (e.g., Fig. 1A-1C and para 99 and 106).  
Regarding claim 12, as best understood: the electrically conductive layers further comprise one or more outer dielectric layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53, thermoplastic intermediate layer 4, panes 1 and 2) (e.g., Fig. 1A-1C and para 48, 53, 96-100, 110);
Regarding claim 13, as best understood: an encapsulant (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53, thermoplastic intermediate layer 4, panes 1 and 2) (e.g., Fig. 1A-1C and para 48, 53, 96-100, 110);
Regarding claim 14, as best understood: a frame or mechanical support structure (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53, thermoplastic intermediate layer 4, panes 1 and 2) (e.g., Fig. 1A-1C and para 48, 53, 96-100, 110);
Regarding claim 15, as best understood:
the heating element comprises a network of electrically conductive layers (e.g., electric heating layer 3 is a layer system that contains, for example, three electrically conductive silver layers that are separated from each other by dielectric layers per para 96) comprising a plurality of polymeric resistive layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110), wherein the network comprising a periodic three-dimensional structure wherein an array of geometric structures form walls (e.g., segments 10.1, 10.1′, 10.2, 10.2′) around openings (e.g., openings between segments 10.1, 10.1′, 10.2, 10.2′) (e.g., Fig. 1A-1C and para 30-32, 47-48, 53, 58, 96, 102, 106, 108, 110);
the polymeric resistive layers have a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square (e.g., Fig. 1A-1C and para 48, 53, 96, 110); and 
two or more electrodes (e.g., feed lines 7, bus bars 5.1, 5.2 and 5.3) in contact with the network of electrically conductive layers, wherein the array of electrodes electrically connects the heating element to a power source (e.g., voltage source 14) (e.g., Fig. 1A-1C and para 96-100); 
Regarding claim 16, as best understood: one or more bus bars (e.g., bus bars 5.1, 5.2 and 5.3) electrically connected to the heating element (e.g., Fig. 1A-1C and para 96-100);
Regarding claim 17, as best understood: the walls have a thickness in a range of from 2 to 250 µm (e.g., Fig. 1A-1C and para 30-32, 47-48, 53, 58, 96, 102, 104, 106, 108, 110, wherein Fig. 1B shows separating lines 9.1, 9.1′, 9.2, and 9.2′ and segments 10.1, 10.1′, 10.2, 10.2′ para 104 discloses that the separating lines 9.1, 9.1′, 9.2, and 9.2′ have a width d.sub.1, d.sub.1′, d.sub.2, and d.sub.2′ of, for example, 100 μm and are, for example, introduced into the electric heating layer 3 by laser patterning); and
Regarding claim 18, as best understood: the walls have a thickness in a range of from 2 to 250 µm (e.g., Fig. 1A-1C and para 30-32, 47-48, 53, 58, 96, 102, 104, 106, 108, 110, wherein Fig. 1B shows separating lines 9.1, 9.1′, 9.2, and 9.2′ and segments 10.1, 10.1′, 10.2, 10.2′ para 104 discloses that the separating lines 9.1, 9.1′, 9.2, and 9.2′ have a width d.sub.1, d.sub.1′, d.sub.2, and d.sub.2′ of, for example, 100 μm and are, for example, introduced into the electric heating layer 3 by laser patterning)).
Phan does not explicitly disclose the network is an open cellular network (as recited in claims 1 and 15).
However, Frey discloses:
Regarding claims 1 and 15, as best understood: the network is an open cellular network comprising a periodic three-dimensional structure (e.g., electrical conductor pattern 20, 30, 40) wherein an array of geometric structures form walls (e.g., traces 21, 22, 31, 32, 41, 42, 51, 52, 71, 72) around openings (e.g., openings between traces 21, 22, 31, 32, 41, 42, 51, 52, 71, 72) (e.g., Fig. 2-7 and para 32-35 and 52-56); and
Regarding claim 10, as best understood: the open cellular network comprises a honeycomb cellular geometry (e.g., Fig. 2-7 and para 32-35 and 52-56).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Phan as suggested and taught by Frey to reduce electrical sheet resistance or increase light transmittance versus standard materials.
Response to Amendment
The amendment of 03/29/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the prior art rejections. The remarks note the rejection and then describe the references and amended independent claims 1 and 15.
The remarks then state that the electric heating layer of Phan is a coating covering a planar surface of a pane, and not a periodic three-dimensional structure wherein an array of geometric structures form walls around openings. However, Fig. 1A-1C show a periodic three-dimensional structure wherein an array of geometric structures including segments 10.1, 10.1′, 10.2, 10.2 form walls around openings between segments 10.1, 10.1′, 10.2, 10.2 as seen in Fig. 1B and as set forth above.
The remarks additionally state that the substrate of Frey is a planar layer having spaced apart metallic traces and the "open area fraction" of Frey is a "surface area of the surface on which the electrically conductive metallic traces are on that are not covered by the electrically conductive metallic traces" The remarks assert that these are not openings with walls surrounding the openings, such as those that might be used in a forced-convection heating device and that the nodes and vertices described in [0035] of Frey are formed by lines on the surface of the substrate. According to the remarks, the patterns formed by the lines of Frey are clearly two-dimensional, not the periodic three-dimensional structure of applicants open cellular network, and the substrate of Frey is not a periodic three-dimensional structure wherein an array of geometric structures form walls around openings. However, Fig. 3 of Frey is just one view of a three-dimensional structure and a third dimension is inherent for Fig. 3. Moreover, Fig. 6-7 show a corresponding three-dimensional structure.
The remarks reiterate the assertion that neither Phan nor Frey disclose the open cellular network of applicants' independent claims 1 and 15, and further assert that these claims are patentable over Phan and Frey, whether taken alone or together such that Applicants request that the rejection of independent claims 1 and 15 under 35 USC § 103 as being unpatentable over Phan in view of Frey be withdrawn. The remarks also state that, since claims 2-8 and 10-14 depend directly, or indirectly, from independent claim 1 and claim 16 depends directly from independent claim 15, applicants request that the rejection of these claims under 35 USC § 103 as being unpatentable over Phan in view of Frey also be withdrawn. However, Phan discloses and shows a periodic three-dimensional structure wherein an array of geometric structures including segments 10.1, 10.1′, 10.2, 10.2 form walls around openings between segments 10.1, 10.1′, 10.2, 10.2 as seen in Fig. 1B and Frey discloses and shows a three-dimensional structure including traces 21, 22, 31, 32, 41, 42, 51, 52, 71, 72 and the openings between he respective traces such that claims 1 and 15 as well as the dependent claims are presently rejected as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 30, 2022